DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated October 12, 2021 are acknowledged.

Claim Objection
Claim 23 is objected to because of the following informality: the comma between the words “regulator” and “and” is unnecessary and grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 7 of claim 17 recites “a cleaning solution”, and line 9 recites “at least one cleaning solution”.  The problem is that line 12 of claim 17 recites “the cleaning solution”, and it is not clear if this “the cleaning solution” of line 12 refers to the “cleaning 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010-051557 by Kitano in view of U.S. 2019/0134682 by Overmyer (hereafter referred to as “Overmyer ‘682”) in view of U.S. 5,785,523 to Overmyer (hereafter referred to as “Overmyer ‘523”).  
With regard to claims 17 and 21, Kitano teaches a process for cleaning fluid lines of a dental system (reads on medical system; Abstract; pages 6-8 of translation).  
Kitano does not recite that the cleaning system is portable.  
Overmyer ‘682 teaches that a cleaning system used to flush and disinfect a dental unit can advantageously be portable such that it can be transported to a different dental unit in need of flushing and disinfection (Par. 0052).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano such that the cleaning system is portable system that can be connected to a to-be-cleaned dental system, thus allowing the cleaning system to be transported to different dental systems in need of cleaning.  In this method of Kitano in view of Overmyer ‘682, the portable cleaning system is connected to the to-be-cleaned dental system.  The motivation for performing the modification was provided by Overmyer ‘682, who teaches that a cleaning system used to flush and disinfect a dental unit can advantageously be portable such that it can be transported to a different dental unit in need of flushing and disinfection.  
The combination of Kitano in view of Overmyer ‘682 does not teach switching the switch to provide air pressure to the dental system to clear out the cleaning solution.
Overmyer ‘523 teaches that when treating a fluid line of a dental system with cleaning solution in order to clean the fluid line, pressurized air can be subsequently blown through the cleaned fluid line in order to advantageously expel remaining cleaning solution from the fluid line (Col. 4, 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 such that, after cleaning solution is discharged by the switch into the fluid lines of the dental system, the switch is switched to purge the fluid lines with pressurized air – thus ensuring that used cleaning solution is purged from the fluid lines.  The motivation or performing the modification was provided by Overmyer ‘523 who teaches that when treating a fluid line of a dental system with cleaning solution in order to clean the fluid line, pressurized air can be subsequently blown through the cleaned fluid line in order to advantageously expel remaining cleaning solution from the fluid line.  
With regard to claim 18, the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 teaches cleaning the fluid lines with a cleaning solution comprising acidic water, and the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 teaches rinsing the fluids lines with a rinsing solution comprising alkaline water (pages 7 and 8 of translation of Kitano).  The combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 teaches that the acidic water treatment advantageously improves disinfection of the fluid lines, and the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 teaches that the alkaline water treatment advantageously neutralizes the fluid lines and advantageously improves sterilization (page 8 of translation of Kitano).
The combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 does not explicitly recite providing both the acidic water cleaning solution and the alkaline water rinsing solution during cleaning of the fluid lines of the dental system.  However, since the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 teaches that the acidic water treatment advantageously improves disinfection of the fluid lines, and since the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 teaches that the alkaline water treatment advantageously neutralizes the fluid lines and advantageously improves sterilization, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 such that the switch is used to switch on and off separate provisions of the acidic water cleaning solution and the alkaline water rinsing solution during cleaning of the fluid lines of the dental system.  The motivation for performing the modification was provided by Kitano, who teaches that the acidic water treatment advantageously improves disinfection of the fluid lines and that the alkaline water treatment advantageously neutralizes the fluid lines and advantageously improves sterilization.  Performing treatment with both the acidic water cleaning solution and the alkaline water rinsing solution would advantageously ensure effective cleaning and disinfection of the fluid lines of the dental system.  
With regard to claim 19, the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 does not recite switching on a provision of pressurized air to the dental system to flush the fluid lines of the rinsing solution. 
Overmyer ‘523 teaches that when treating a fluid line of a dental system with cleaning solution in order to clean the fluid line, pressurized air can be subsequently blown through the cleaned fluid line in order to advantageously expel remaining cleaning solution from the fluid line (Col. 4, 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 such that, after the alkaline water solution is discharged by the switch into the fluid lines of the dental system, the switch is switched to purge the fluid lines with pressurized air – thus ensuring that used alkaline water solution is purged from the fluid lines.  The motivation or performing the modification was provided by Overmyer ‘523 who teaches that when treating a fluid line of a dental system with cleaning solution in order to clean the fluid line, pressurized air can be subsequently blown through the cleaned fluid line in order to advantageously expel remaining cleaning solution from the fluid line.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010-051557 by Kitano in view of U.S. 2019/0134682 by Overmyer (hereafter referred to as “Overmyer ‘682”) in view of U.S. 5,785,523 to Overmyer (hereafter referred to as “Overmyer ‘523”) as applied to claim 21 above, and further in view of U.S. 5,526,841 to Detsch.
With regard to claim 22, the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 does not recite that the air supply source 18 (in Kitano’s Figure 5) is supplied with air from an existing air pressure system of a dental office.
Detsch teaches that when attempting to supply pressurized air to a cleaning system for flushing a fluid line of a dental system, the cleaning system can be successfully supplied with air by connecting the cleaning system to an existing air pressure system of a dental office (Abstract; Col. 6, 7-43).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 such that the cleaning system is connected to an existing air pressure system of a dental office in order to supply the pressurized air to the cleaning system.  The motivation for performing the modification was provided by Detsch, who teaches that when attempting to supply pressurized air to a cleaning system for flushing a fluid line of a dental system, the cleaning system can be successfully supplied with air by connecting the cleaning system to an existing air pressure system of a dental office.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010-051557 by Kitano in view of U.S. 2019/0134682 by Overmyer (hereafter referred to as “Overmyer ‘682”) in view of U.S. 5,785,523 to Overmyer (hereafter referred to as “Overmyer ‘523”) as applied to claim 17 above, and further in view of U.S. 6,253,964 to Rainey.  
With regard to claim 23, the combination of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 does not teach providing a coalescing filter.  
Rainey teaches that when providing pressurized air to a dental tool, the source of pressurized air can first provide the pressurized air to a coalescing filter (pointed to by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523 such that the air supply source (item 18 in Kitano’s Figure 5) first supplies pressurized air to a coalescing filter and a downstream air pressure regulator (which reads on applicant’s purge air regulator because that air is used for purging in the method of Kitano in view of Overmyer ‘682 in view of Overmyer ‘523) prior to that air reaching the switch (item 23 in Kitano’s Figure 5).  Such a filter and regulator can ensure that the air is clean and at a desired, controlled pressure.  The motivation for performing the modification was provided by Rainey, who teaches that when providing pressurized air to a dental tool, the source of pressurized air can first provide the pressurized air to a coalescing filter and a downstream air pressure regulator such that the pressurized air is advantageously filtered and regulated to a desired, controlled pressure.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP2010-051557 by Kitano in view of U.S. 2019/0134682 by Overmyer (hereafter referred to as “Overmyer ‘682”) in view of U.S. 5,785,523 to Overmyer (hereafter referred to as “Overmyer ‘523”).  
With regard to claim 20, Kitano teaches a process for cleaning fluid lines of a dental system (reads on medical system; Abstract; pages 6-8 of translation).  Kitano’s cleaning solution source) containing acidic water solution, and a rinsing liquid tank (item 26 in Figure 5; reads on rinsing solution source) containing alkaline water solution (pages 7 and 8 of translation).  Kitano teaches switching the switch to provide at least one cleaning solution to the fluid lines of the dental system (pages 7 and 8 of translation), and Kitano teaches providing air pressure to the cleaning system (pages 6-8 of translation).  
Kitano does not recite a step of connecting the cleaning system to the dental system.  
Overmyer ‘682 teaches that a cleaning system used to flush and disinfect a dental unit can advantageously be portable such that it can be transported to a different dental unit in need of flushing and disinfection (Par. 0052).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano such that the cleaning system is portable system that can be connected to a to-be-cleaned dental system, thus allowing the cleaning system to be transported to different dental systems in need of cleaning.  In this method of Kitano in view of Overmyer ‘682, the portable cleaning system is connected to the to-be-cleaned dental system.  The motivation for performing the modification was provided by Overmyer ‘682, who teaches that a cleaning system used to flush and disinfect a dental unit can advantageously be portable such that it can be transported to a different dental unit in need of flushing and disinfection.  
The combination of Kitano in view of Overmyer ‘682 teaches cleaning the fluid lines with a cleaning solution comprising acidic water, and the combination of Kitano in view of Overmyer ‘682 teaches rinsing the fluids lines with a rinsing solution comprising alkaline water (pages 7 and 8 of translation of Kitano).  The combination of Kitano in view of Overmyer ‘682 teaches that the acidic water treatment advantageously improves disinfection of the fluid lines, and the combination of Kitano in view of Overmyer ‘682 teaches that the alkaline water treatment advantageously neutralizes the fluid lines and advantageously improves sterilization (page 8 of translation of Kitano).
The combination of Kitano in view of Overmyer ‘682 does not explicitly recite providing both the acidic water cleaning solution from the cleaning liquid tank and the alkaline water solution from the rinsing liquid tank during cleaning of the fluid lines of the dental system.  However, since the combination of Kitano in view of Overmyer ‘682 teaches that the acidic water treatment advantageously improves disinfection of the fluid lines, and since the combination of Kitano in view of Overmyer ‘682 teaches that the alkaline water treatment advantageously neutralizes the fluid lines and advantageously improves sterilization, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 such that the switch is used to switch on and off separate provisions of the acidic water cleaning solution and the alkaline water rinsing solution during cleaning of the fluid lines of the dental system.  The motivation for performing the modification was provided by Kitano, who teaches that the acidic water treatment advantageously improves disinfection of the fluid lines and that the alkaline water treatment advantageously neutralizes the fluid lines and advantageously improves 
The combination of Kitano in view of Overmyer ‘682 teaches that the switch switches between the provision of acidic water solution and alkaline water solution, but the combination of Kitano in view of Overmyer ‘682 does not explicitly recite that the switch can also switch to select pressurized air.  
Overmyer ‘523 teaches that when treating a fluid line of a dental system with cleaning solution in order to clean the fluid line, pressurized air can be subsequently blown through the cleaned fluid line in order to advantageously expel remaining cleaning solution from the fluid line (Col. 4, 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kitano in view of Overmyer ‘682 such that, after cleaning solution is discharged by the switch into the fluid lines of the dental system, the switch is switched to purge the fluid lines with pressurized air – thus ensuring that used cleaning solution is purged from the fluid lines.  The motivation or performing the modification was provided by Overmyer ‘523 who teaches that when treating a fluid line of a dental system with cleaning solution in order to clean the fluid line, pressurized air can be subsequently blown through the cleaned fluid line in order to advantageously expel remaining cleaning solution from the fluid line.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 24, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714